IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-48,308-06


EX PARTE JULIUS JAMES LARRY III, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 749955 
IN THE 262ND JUDICIAL DISTRICT COURT HARRIS COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
theft and sentenced to nineteen years' imprisonment. 
	After a review of the record, we find that Applicant's claim that challenge his
restitution is without merit.  Therefore, we deny relief.
	Applicant's claim regarding the legality of his judgment is dismissed as subsequent. 
Tex. Code Crim. Pro. Art. 11.07 §4(a)-(c).

DELIVERED:   May 26, 2010
DO NOT PUBLISH